Case 4:19-cv-01874-JST Document 29 Filed 03/18/20 Page 1of1

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

GERARDO HERNANDEZ , Case No. C 4:19-cv-01874-JST
Plaintiff(s)
Vv. NOTICE REQUESTING CASE
MANAGEMENT CONFERENCE
VESME, CORP., et al. (ADA ACCESS CASES)
Defendant(s)

 

 

The mediation process is concluded, and the case is not settled. Plaintiff requests the Court set a
Case Management Conference.

Date: March 18, 2020 /s/ Tanya E. Moore
Signed:

 

Attorney for Plaintiff(s)

 

 

Important! E-file this form in ECF using event name: “Notice Requesting Case Management Conference — ADA Access

_. Cases Only”

 

Form GO 56-Notice Requesting Case Management Conference — new 01-2020

 
